Case 6:16-cv-01206-JCB-KNM Document 165 Filed 05/20/20 Page 1 of 2 PageID #: 711




                                     No. 6:16-cv-01206

                              Gregory Dewayne Tennyson,
                                       Plaintiff,
                                          v.
                                  Bryce Hatton et al.,
                                      Defendants.

                              Before BARKER , District Judge

                                         ORDER

                 On this day, the court considered the findings of fact and
             recommendation of United States Magistrate Judge K. Nicole
             Mitchell regarding the second motion to dismiss filed by de-
             fendants Joshua Young and Kevin Landoff in plaintiff’s law-
             suit complaining of an alleged use of force during an arrest.
                 Having conducted a proceeding in the form and manner
             prescribed by 28 U.S.C. §636(b)(1) and (3), the magistrate
             judge recommended that the second motion to dismiss be
             granted because plaintiff’s claims against Young and Landoff
             are barred by the statute of limitations. Doc. 159. Plaintiff filed
             objections to the report asserting in a conclusory manner that
             he was denied access to all the information needed to file his
             complaint and that the defendants themselves somehow in-
             terfered with his efforts to file suit. Doc. 163. Plaintiff’s objec-
             tions do not specifically identify any of the magistrate judge’s
             findings or conclusions as being erroneous, and do not state a
             basis to reject the recommendation. Id.
                 The events in question in this case took place on October
             25, 2015. But despite identifying Young and Landoff in his
             original complaint, plaintiff did not name them as defendants
             until an amendment made on February 23, 2018. In this case,
             the two-year statute of limitations began to run when plaintiff
Case 6:16-cv-01206-JCB-KNM Document 165 Filed 05/20/20 Page 2 of 2 PageID #: 712




             knew or had reason to know of the injury forming the basis of
             the suit. Burrell v. Newsome, 883 F.2d 416, 419 (5th Cir. 1989).
             That two-year limitations period expired some four months
             before the amendment that named Young and Landoff.
                 An amendment may relate back to the date of the original
             complaint when the newly added party received notice of the
             suit sufficient to prevent prejudice in defending the merits
             and the newly added party knew or should have known that
             the action would have been brought against it but for a mis-
             take concerning the party’s identity. Crostley v. Lamar Cty.,
             Texas, 717 F.3d 410, 421 (5th Cir. 2013). Plaintiff does not ar-
             gue, and cannot show, that there was any mistake as to Young
             and Landoff’s identities, as he identified them both in his orig-
             inal complaint. Finally, plaintiff has not identified any ex-
             traordinary circumstance that would justify an equitable toll-
             ing of the statute of limitations. See id.
                 Upon de novo review of the report and plaintiff’s objec-
             tions, the court finds the objections to be without merit and
             therefore overrules the objections. The findings of fact and
             recommendation of the magistrate judge (Doc. 159) are
             hereby adopted as the opinion of the court. It is therefore or-
             dered that defendants Joshua Young and Kevin Landoff’s sec-
             ond motion to dismiss (Doc. 156) is granted and the claims
             against these defendants are dismissed with prejudice as
             barred by the statute of limitations.
                                     So ordered by the court on May 20, 2020.



                                                J. C AMPBELL B ARKER
                                              United States District Judge




                                           -2-
